DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 7 in the reply filed on April 16, 2021 is acknowledged.
Claims 1 – 11 are pending; claims 8 – 11 are withdrawn as non-elected inventions; claims 1 – 7 have been considered on the merits.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 5 and 7 are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Kim et al. (US 7611835).
Regarding claims 1 – 3, Kim teaches enzyme-carrier complexes wherein the enzyme is adsorbed onto a carrier such as carbon nanotubes (a hydrophobic carrier) (abstract, col.1 line 45 – col.2 line 5, col.1-2).  The enzyme may be chymotrypsin or trypsin (figures 4-5, col.4, examples 4-6); the carrier may be a carbon nanotube (col.1 line 45-55) or polystyrene (example 1).
Regarding claims 4 - 5, Kim teaches a hydrophobic, polystyrene carrier with a maleic anhydride functional group that bonds with the enzyme, or induces a hydrophobic interaction with the enzyme; while the enzyme has an amine functional group that interacts with the first, maleic anhydride, functional group (example 3).
Regarding claim 7, while the reference does not exemplify the claimed complexes, one of skill the art would at once envisage a trypsin-carbon nanotube complex based on the teachings of Kim (col.1, examples) (MPEP 2131.02 III).
.

Claims	1 – 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (2018, IDS 12.11.2020, NPL #8).
Regarding claims 1 – 3 and 7, Kim teaches a complex comprising acylase immobilized and adsorbed onto a carbon nanotube (hydrophobic carrier) (abstract).
Regarding claims 4 – 6, Kim teaches the complex is made by the same steps (p.358, Experimental section, 2.2) as disclosed and exemplified by applicant (specification, example 1).  As such the complexes of the prior art must also have the claimed functional groups to induce the hydrophobic interactions as claimed.
Therefore, the reference anticipates the claimed subject matter.

Claims 1 – 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (2017, IDS 12.11.2020, NPL #7).
Regarding claims 1 – 3 and 7, Kim teaches a complex comprising glucose oxidase immobilized and adsorbed onto a carbon nanotube (hydrophobic carrier) (abstract, p.2, p.7).  Kim teaches additional enzymes to include trypsin, chymotrypsin and horseradish peroxidase (p.2, 7, Methods).
Regarding claims 4 – 5, Kim teaches that hydrophobic groups on the enzymes interact with the hydrophobic carbon nanotube (p.2), indicating functional groups are present to induce the interactions.
Regarding claim 6, Kim teaches methods for preparing the complex by the same steps (p.7, Methods) as disclosed and exemplified by applicant (specification, example 1).  As such the 
Therefore, the reference anticipates the claimed subject matter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10 - 13 of copending Application No. 17/118 814 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims are drawn to enzyme carrier complexes comprising the same enzymes, porous carbon carrier and functional groups.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 10 - 13 of copending Application No. 17/118 814 in view of Kim et al. (US 7611 835) or Kim et al. (2017).
The reference claims are drawn to enzyme carrier complexes comprising the same enzymes, carbon carrier and functional groups.  The reference application does not claim the .
This is a provisional nonstatutory double patenting rejection.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RUTH A DAVIS/            Primary Examiner, Art Unit 1699